Mailed:
In re Application of							          :    DECISION ON
Ali Murat Saygili, et al. 			 		                     :       PETITION

Serial No.16/621,326						          :

Filed: December 11, 2019
For:   A CARTRIDGE ASSEMBLY WITH VENTILATION AIRFLOW

This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on June 14, 2022.

Applicants herein petition the Commissioner to invoke his supervisory authority to compel the Examiner to consider Documents (AQ), (AP) and (AW) cited in the Information Disclosure Statement filed on August 26, 2021. The Documents (AQ), (AP) and (AW) cited in the Information Disclosure Statement were denied consideration by the Examiner on March 8, 2022, due to no English translation. 

Applicant asserts that the Information Disclosure Statement is in compliance with 37 C.F.R. §1.97-1.98 since it was timely submitted with a showing of relevancy comprising Documents (AO) and (AP) being described in Document (AW) of a combined Chinese Search Report and Office Action, in which the categories of the cited references, have been translated into English. 

Document (AW)  provides in English a page ( see below) titled “Translation of Category of Cited Documents in the attached foreign language Search Report”. It is not clear which documents  the statements are referring to. Relevancy cannot be established. 


    PNG
    media_image1.png
    600
    665
    media_image1.png
    Greyscale


DECISION

Accordingly, the petition is DISMISSED.


/ALEXA D NECKEL/_______________________

Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314